Citation Nr: 1631873	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  06-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability or a service-connected traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board denied the claim in a September 2010 decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued an order granting a Joint Motion for Remand.  This order vacated and remanded the September 2010 Board decision.  

The Board remanded the claim in August 2011 for further development, and again denied the claim in an August 2012 decision.  The Veteran again appealed to the Court, and the Court issued an order in March 2013 that granted a Joint Motion for Remand, and vacated and remanded the August 2012 denial.  

The Board remanded the claim in December 2013 and June 2014, and denied it in January 2015.  The Veteran appealed the January 2015 denial to the Court, and in December 2015 the Court issued an order granting a Joint Motion for Remand, which vacated and remanded the January 2015 denial.

In February 2016, the Board remanded this appeal for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of degenerative disc disease of the cervical spine with fusion of the C4 to C7 vertebrae. 

2. The Veteran suffered a neck injury due to an explosion from a rocket propelled grenade during combat in Vietnam.  

3. The Veteran has experienced symptoms of pain and stiffness in his neck since his injury in combat in 1968.  


CONCLUSION OF LAW

The criteria for service connection for a neck disability, to include degenerative disc disease of the cervical spine, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issue decided on appeal given the fully favorable nature of the Board's decision.

Entitlement to Service Connection for a Neck Disability

The Veteran has asserted that service connection is warranted for a neck disability because he injured his neck in service.  Specifically, the Veteran has asserted that he was involved in an explosion caused by a rocket propelled grenade (RPG) in May 1968, which resulted in injuries to his back, head, and neck and for which he was awarded the Purple Heart.  Review of the record reveals that service connection has been established for shrapnel wounds of the lumbar spine and traumatic head injuries caused by the in-service explosion and the Veteran has argued that service connection should be granted for a neck disability because all of the disabilities were the result of the same in-service injury.  After resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for a neck disability, to include degenerative disc disease of the cervical spine, is warranted. 

The service treatment records associated with the claims file do not contain any complaints, treatment, or findings related to a neck pain or problems, to include a neck injury that was incurred following an in-service explosion.  In evaluating this claim, the Board notes that the evidentiary record only contains a portion of the Veteran's service treatment records, which do not document the in-service explosion, however, the Veteran's separation examination notes that the Veteran underwent surgery to remove a shell fragment from his back due to a wound suffered in Vietnam.  His records also indicate that he has been awarded the Purple Heart and granted service connection for injuries to the lumbar spine and his head in relation to his 1968 injury.  

An October 1995 VA treatment x-ray report shows that the Veteran was diagnosed with degenerative disc disease of the C5-6 and C6-7 vertebrae.

An August 1996 VA treatment record shows that the Veteran reported that he had a neck injury due to a rocket propelled grenade blast in 1968.

A May 1997 VA orthopedic examination report shows that the Veteran reported injuring his lumbosacral area after a rocket explosion threw him up in the air in the Republic of Vietnam.  He also reported that over the years he had been having some minor back discomfort in the lower and upper lumbar regions.

A January 2003 VA treatment record shows that the Veteran reported stiffness in the neck he attributed to trauma incurred in Vietnam.  Physical examination noted that his head was normocephalic.  His neck was noted with no tenderness, no swelling and his range of motion was limited.

In May 2003, the Veteran was given an occipital nerve block.  The physician performing the procedure stated that the procedure was the result of cervical myofascial pain that was the result of an explosion accident in Vietnam.  

A July 2003 VA treatment record shows that the Veteran was assessed with occipital neuralgia, cervical/thoracic spondylosis without myelopathy.  The Veteran reported that his neck pain had been present since a 1968 rocket explosion in Vietnam.  

A September 2003 VA treatment records shows that the Veteran reported chronic neck pain radiating into the left arm that began 20 years ago with no apparent cause.  An examination of the cervical spine revealed pain and a provocative maneuver was positive for a cervical facet dysfunction.  The Veteran was assessed with facet syndrome without myelopathy-cervical.

An October 2003 VA examination report shows that the Veteran had been receiving treatment for cervical spine and neck complaints.  The VA examiner's review of the Veteran's medical records showed that he was being treated specifically for facet syndrome without myelopathy-cervical, myofascial pain, and cervical thoracic spondylosis.  

A September 2005 VA treatment record notes that the Veteran underwent a fusion of the C4 through C7 vertebrae.

A March 2010 VA examination report concerning the Veteran's spine showed that he was diagnosed with post-surgical changes at C4 through C7 with multilevel degenerative changes.  The VA examiner opined that the Veteran's neck problems were not caused by or a result of a blast injury in 1968.  The VA examiner's rationale noted that a cervical spine MRI prior to surgery showed multilevel degenerative disc disease compatible with his age and there were no trauma related findings.  The VA examiner also noted that the record was silent for complaints of severe neck pain until 2005.  

A September 2011 VA cervical spine examination report shows that the Veteran was diagnosed with degenerative disc disease of the cervical spine and C4 to C7 fusion.  The VA examiner noted the Veteran's statements that he had neck, head, and back injuries in 1968 due a RPG blast that threw him to the ground.  The Veteran reported that he did not seek treatment because he wanted to stay in Vietnam with his fellow soldiers.  He also reported that he did not seek treatment when he returned to the United States because he wanted a picket fence medical rating to advance in the army.  After a physical examination and review of the Veteran's claims file, the examiner opined that the Veteran's current neck problem was not caused by or a result of the blast injury in 1968.  The examiner's rationale noted that the Veteran's lumbar spine injury appeared to be minor and secondary to a fragment wound in that area.

A February 2014 VA cervical spine examination report shows that the Veteran was diagnosed with degenerative disc disease of the cervical spine and spinal fusion.  The VA examiner opined that it was less likely than not that the Veteran's present condition of spondylosis and degenerative disc disease of the cervical spine was related to, incurred in, or caused by the claimed in-service injury.  The examiner's rationale consisted of noting that the medical consensus that the Veteran's condition most often occurred as the chronic process of "wear and tear" and was also part of the normal aging process of the spine.  The Veteran's description of the mechanism of injury in May 1968 was not consistent with the type of injury that would cause significant trauma to the cervical spine.  

In March 2016, VA opinions were provided indicating that the Veteran's current cervical condition was not caused, or aggravated by, either his service connected lumbar spine disability or his service connected TBI.  The examiner supported these conclusions by noting the following: that there is no medical evidence supporting a diagnosis of a muscle strain in one area of the spine causing or aggravating other areas in the spine in the absence of a generalized inflammatory condition such as gout or rheumatoid arthritis; and that there is no evidence of complaints consistent with a significant cervical spine injury at the time of the traumatic brain injury in 1968 and advanced aging is the strongest risk factor associated with osteoarthritis.

After reviewing the evidence in the claims file, the Board notes that the 2014 VA opinion supports its conclusion that the Veteran's current neck disability did not result from his in-service injury by finding that there was no evidence of significant cervical spine injury and that the general medical consensus indicates that posttraumatic arthritis needs to be symptomatic within five years of the initial injury.  As has been noted in previous Board decisions, the Board has determined the Veteran's reports of an in-service neck injury to be credible and has conceded that a neck injury occurred.  See 38 U.S.C.A. § 1154(b).   This opinion does not establish what would constitute "a significant cervical spine injury" as opposed to the cervical injury conceded by VA, and does not address the Veteran's complaints of recurrent neck pain and stiffness since the initial injury in 1968.  

The Board finds the Veteran's complaints of recurrent neck pain and stiffness since the initial injury in 1968 to be credible.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Accordingly, the Board finds that the probative value of the VA examinations that discredit these claims to be of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As the opinions obtained in 2016 related only to the Veteran's claims on a secondary basis, they do not are not probative regarding whether the Veteran's current neck disability is the direct result of his in-service injury.  

The Board notes that the Veteran has made consistent reports since 1995 of cervical pain that began after his conceded in-service injury.  While the Veteran's separation examination in 1975 did not demonstrate any disability of the neck, the Board notes that there is no evidence of any negative cervical x-rays between his separation from service and his x-rays that documented degenerative disc disease of the cervical spine in October 1995.  

The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  

The Veteran has presented competent, credible reports of recurrent neck pain and stiffness since his conceded in-service neck injury.  Also, the evidence from his VA physician in May 2003 supports a nexus between his current cervical disability and his injury during active service.  As the evidence of these continuous symptoms is at least in equipoise, reasonable doubt has been resolved in the Veteran's favor.  The Board finds that the Veteran's current neck disability, to include degenerative disc disease of the cervical spine, is related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection a neck disability, to include degenerative disc disease of the cervical spine, is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


